Case 2:17-cv-06211-DDP-PLA Document 113-1 Filed 05/30/19 Page 1 of 1 Page ID
                                 #:1271


   1 Jeffrey T. Lindgren (CA SBN 176400)
     jlindgren@vbllaw.com
   2 VASQUEZ BENISEK & LINDGREN LLP
   3 1550 Parkside Drive, Suite 130
     Walnut Creek, CA 94596
   4 Telephone: (925) 627-4250
     Facsimile: (925) 403-0900
   5
   6 Attorneys for Plaintiff
     KITTRICH CORPORATION
   7
   8                      UNITED STATES DISTRICT COURT
   9
                       CENTRAL DISTRICT OF CALIFORNIA
 10
 11                                     Case No: 2:17-cv-06211-DDP-PLA
    KITTRICH CORPORATION,
 12 a California corporation,           [PROPOSED] ORDER
 13              Plaintiff,                Judge: Hon. Dean D. Pregerson
 14         v.
 15
       UNITED INDUSTRIES
 16    CORPORATION, a Delaware
       corporation; LIQUID FENCE
 17    COMPANY, a Delaware
 18    corporation; SPECTRUM BRANDS
       HOLDINGS, INC., a Delaware
 19    corporation,
 20              Defendants.
 21
 22         IT IS HEREBY ORDERED Defendants’ Request for withdrawal of
 23 ECF No. 111 from the docket is GRANTED.
 24
 25
 26         IT IS SO ORDERED.
 27
 28                                     ______________________________
                                        Hon. Dean D. Pregerson
       [PROPOSED] ORDER
